DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 5, 6 10 are cancelled. 
The Examiner notes that claims 1-4, 7-9 and 11-20 are amended. 
The Examiner notes that claims 1-4, 7-9 and 11-20 are pending. 

Response to Arguments
Applicant's arguments, filed on 11/2/2021, with respect to the 35 USC § 112 rejections of claims 1-20, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration, new grounds are made.
Applicant's arguments, filed on 11/2/2021, with respect to the 35 USC § 102/103 rejections of claims 1-20, have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner would welcome a request for interview to discuss determining amendments that would overcome the indefiniteness rejections while ensuring that the invention is clearly recited in a manner that is not overly limiting.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recitesthe moving plan includes a plurality of via-points, a destination, and a route at which the moving body travel”, however, the Examiner notes that via-points are understood to be points along a route, further, without any defining criteria associated with the points, the number of via-points is infinite (ie, a continual line of via-points along the route). The limitation appears to be recited without sufficient definition (ie, a plurality of predetermined via-points). Claims 18 and 19 recite similar language and are objected to in the same manner. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the claim recitesthe moving plan includes a plurality of via-points, a destination, and a route at which the moving body travels, the moving plan is associated with a time consumed by the user at each of the plurality of via-points, and the plurality of via-points corresponds to a plurality of stop-by places between a departure place and the destination; acquire a plurality of stop-by place candidates from the plurality of via-points based on the acquired moving plan and the first situation inside the moving body”, however, the Examiner cannot determine any difference between the “plurality of via-points” and the “plurality of stop-by places”. The term “via-point” infers that the point is between the departure and the destination points, making all via-points potential “stop-by places”. For examination purposes the terms: “plurality of via-points” and “plurality of stop-by places” are interpreted as interchangeable. Claims 18 and 19 recite similar language and are objected to in the same manner. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim reciteswherein the circuitry is further configured to display”, the limitation appears to have a typo. For consistency the limitation is being interpreted as recited in similarly worded claim 4 [eg, wherein the circuitry is further configured to: display]. Claims 8, 9, 12, 13, 14 and 15 are objected to in the same manner. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim recites “acquire the moving plan associated with a descending order priority of the plurality of stop-by place candidates”, however, the term “descending order priority” is found to be vague and so broad as to include all possibilities depending on how descending is defined (ie, descending according to importance to the user, descending according to a time constraint, descending according to a trip criteria, descending according to a distance criteria). For examination purposes the term is being interpreted as: any ordered/ranked list of stops. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recitesconfigured to perform moving plan search to acquire the moving plan”, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe. For examination purposes the limitations are being interpreted as: configured to: perform the moving plan search to create the moving plan. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claim recitesconfigured to acquire the moving plan that is associated with a specific facility for specific moving distance”, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe. For examination purposes the limitations are being interpreted as: configured to: acquire the moving plan that is associated with a specific facility for a specific moving distance. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim recites “the control unit is configured to cause the input unit and the information presenting unit to: select a stop-by place candidate from the plurality of stop-by place candidates”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to any unit [eg, control, display, input] “select[ing] a stop-by place candidate”. Only references to a user making selections are found; this interpretation will be used for examination purposes.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “acquire a moving plan search request that includes a first situation inside a moving body and a specific condition, wherein each of the moving body and the specific condition is associated with a user; acquire a moving plan based on the moving plan search request, wherein the moving plan includes a plurality of via-points, a destination, and a route at which the moving body travels, the moving plan is associated with a time consumed by the user at each of the plurality of via-points, and the plurality of via-points corresponds to a plurality of stop-by places between a departure place and the destination; acquire a plurality of stop-by place candidates from the plurality of via-points based on the acquired moving plan and the first situation inside the moving body”, however, the limitations are found to be indefinite. Specifically, the word “acquire” appears to represent varying meanings with respect to the individual limitations, obfuscating the Applicant’s intended meaning. Further, if the intended meaning is “to receive” it is unclear where the claimed elements are acquired from:
“acquire a moving plan search request”; it is unclear whether the Applicant’s intended meaning is to receive a request or create a request. Applicant’s published specification (paragraph [0022]) appears to teach the request relates to acquired data regarding the trip, however, fails to clarify the limitation; 
“acquire a moving plan based on the moving plan search request”; it is unclear whether the Applicant’s intended meaning is to receive a moving plan or create a moving plan. Applicant’s published specification (paragraph [0027]) recites similar language, failing to clarify the limitation; 
“acquire a plurality of stop-by place candidates”; it is unclear whether the Applicant’s intended meaning is to receive candidates, locate candidates or determine candidates?. Applicant’s published specification (paragraph [0033]) appears to teach the candidates are determined/located based on route information, however, fails to clarify the limitation. 
The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: receive, from a user, a moving plan search request that includes a first situation inside a moving body and a specific condition, wherein each of the moving body and the specific condition is associated with the user; determine a moving plan based on the moving plan search request, wherein the moving plan includes a plurality of predetermined via-points, a destination, and a route at which the moving body travels, the moving plan is associated with a time consumed by the user at each of the plurality of predetermined via-points; determine a plurality of stop-by place candidates from the plurality of predetermined via-points based on the acquired moving plan and the first situation inside the moving body. Claims 4, 8, 12-14 and 18 and 19 recite similar language and are rejected in the same manner.
Regarding claim 1, the claim recites “the moving plan includes a plurality of via-points, a destination, and a route at which the moving body travels, the moving plan is associated with a time consumed by the user at each of the plurality of via-points, and the plurality of via-points corresponds to a plurality of stop-by places between a departure place and the destination; acquire a plurality of stop-by place candidates from the plurality of via-points based on the acquired moving plan and the first situation inside the moving body”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the correlation of the via-points and the stop-by places is meant to be a one-to-one correlation or some other relationship (ie, a single via-point may correlate to multiple stop-by places, or multiple via-points may correlate to a single stop-by place). Applicant’s published specification (paragraph [0027]) references the claimed terms, however, fails to clarify the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: the moving plan includes a plurality of predetermined via-points, a destination, and a route at which the moving body travels, the moving plan is associated with a time consumed by the user at each of the plurality of predetermined via-points; acquire a plurality of stop-by place candidates from the plurality of predetermined via-points based on the acquired moving plan and the first situation inside the moving body. Claims 18 and 19 recite similar language and are rejected in the same manner. 
Regarding claim 4, the claim recites “acquire stop-by information corresponds to a travelling history of the moving body”, however, the limitations are found to be indefinite. Specifically, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, use disagreeing verb tenses), making the Applicant’s intend meaning impossible to construe. Applicant’s published specification (paragraph [0100]) teaches using previous route information to suggest stopping points, however, fails to clarify the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: acquire stop-by information related to a travelling history of the moving body. 
Regarding claim 8, the claim recites “acquire the moving plan associated with a descending order priority of the plurality of stop-by place candidates”, however, there is insufficient antecedent basis for “the moving plan associated with a descending order priority of the plurality of stop-by place candidates” in the claim. Further, the limitation is found to be indefinite. Specifically, it is unknown when/how the “moving plan” was “associated with a descending order priority”. The Applicant’s published specification (paragraph [0109]) teaches that the descending order is set in advance, however, fails to clarify the meaning of the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitation is being interpreted as: associate the moving plan with a pre-set descending order priority of the plurality of stop-by place candidates.
Regarding claim 12, the claim recites “perform moving plan search to acquire the moving plan”, however, the limitations are found to be indefinite. Specifically, the intended meaning of the word “acquire” is unclear (ie, “receive”, “create”, “search for” or “determine”), obfuscating the Applicant’s intended meaning. Applicant’s published specification (paragraph [0059]) recites “the moving plan is a plan considering a time consumed by the user at least at a via-point”, however, fails to clarify the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: perform the moving plan search to create the moving plan.
Regarding claim 13, the claim recites “acquire the moving plan that is associated with a specific facility for specific moving distance”, however, the limitations are found to be indefinite. Specifically, the limitation “moving distance” is not defined, nor is it a common term of the art. Further, it is unclear whether the term “acquire” is intended to mean “receive”, “create”, “search for” or “determine”. Applicant’s published specification (paragraph [0118]) teaches searching for a type of facility periodically based on a specified distance, however, fails to clarify the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: search for a type of facility based on a specified distance [ie, find a bathroom every 60 miles or every hour].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (Patent No US 9,983,021, hereafter “Baird”). 
Examiner’s Note – Claims 1 and 18 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited matter differs, the limitation has been rejected on its merit.

Regarding claims 1 and 18, Baird discloses: 
acquire a moving plan search request that includes a first situation inside a moving body and a specific condition, wherein each of the moving body and the specific condition is associated with a user (Baird – fig. 7, item 702, 704; col. 12, lines 35-50, “a trip planning application or interface is activated 702, such as by a user” [search request]; col. 15, teaches the number and type of travelers [first situation] are specified for route planning and waypoint suggestion purposes; col. 5, lines 35-55, “the user has an preferred date and/or time of arrival at the destination” [specific condition]; col. 7, lines 1-20, teaches the user is driving [ie, user selects a drive-thru option], which requires a vehicle [moving body] which is associated with the user); 
acquire a moving plan based on the moving plan search request (Baird – fig. 7, item 708; col. 12, lines 55-70, “receiving at least a departure location, an arrival location, and a time of arrival or departure, at least one route between the departure can destination locations is determined 708”), wherein 
the moving plan includes a plurality of via-points, a destination, and a route at which the moving body travels (Baird – fig. 8, item 814; col. 13, lines 25-70, teaches incorporating waypoints into the route, where the route includes the destination), 
the moving plan is associated with a time consumed by the user at each of the plurality of via-points (Baird – fig. 8, item 816; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”; col. 14, lines 1-25, “For each of these waypoints, the route and direction information can be updated to include these waypoints 814. Further, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint”), and 
the plurality of via-points corresponds to a plurality of stop-by places between a departure place and the destination (Baird – col. 13, lines 25-70, “A user might want to add one or more stops, locations, or other waypoints along the route”);
acquire a plurality of stop-by place candidates from the plurality of via-points based on the acquired moving plan and the first situation inside the moving body (Baird – fig. 4c, item 440, shows several hotel options that meet the user’s criteria along the route [eg, between departure A and destination B]; col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners [first situation] at the approximate time of arrival”); and 
output the moving plan and the plurality of stop-by place candidates (Baird – fig. 8, item 818; col. 14, lines 1-45, teaches the route and direction information can be updated to include these waypoints, as well as, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint and the user can access the trip plan during the trip to monitor [output] the progress of the user according to the trip plan).
Regarding claim 2, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the specific condition includes one of a moving purpose, preference of the user, gender of the user, age of the user, number of persons associated with the user, time zone associated with the user, the destination, budget associated with the user, or an arrival date and time to the destination of the user (Baird – col. 4, lines 50-70, teaches route is effected by “user preferences”; col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 3, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan further includes a date and a time on which the moving body travels (Baird – col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 4, Baird discloses all of the limitations on which this claim depends, further, Baird discloses acquire stop-by information corresponds to a travelling history of the moving body (Baird – col. 5, lines 55-70), and update the stop-by place candidates based on the acquired stop-by information (Baird – col. 15, lines 30-55, teaches using historic user info [ie, bathroom breaks] to suggest waypoints], requires that the stopping info was updated for past routes).
Regarding claim 7, Baird discloses all of the limitations on which this claim depends, further, Baird discloses display, the moving plan and the plurality of stop-by place candidates, and the plurality of stop-by place candidates is displayed as a plurality of positions as in a stop-by order of the plurality of via-points and the destination (Baird – fig. 4c; col. 6, lines 10-35, “interface page 440 is generated for the user, as illustrated in FIG. 4(c), that suggests hotels based on where the user will be each day at around 7:00 p.m. according to the trip plan.”, fig. 4e; col. 7, line 50 – col. 8, line 10, “interface provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way”).
Regarding claim 8, Baird discloses all of the limitations on which this claim depends, further, Baird discloses acquire the moving plan associated with a descending order priority of the plurality of stop-by place candidates, and the moving plan is acquired based on a priority of each of the plurality of stop-by place candidates (Baird – col. 12, line 55 – col 13, line 25, “information such as the directions and the duration of a given route are determined 710, in order to rank and or select the various routes according to one or more criteria, such as shortest distance, shortest time, most use of freeways, and the like.”; where descending is a relative term which may be determined and/or changed according to ).
Regarding claim 9, Baird discloses all of the limitations on which this claim depends, further, Baird discloses output a reason to recommend each of the plurality of stop-by place candidates for the user (Baird – col. 6, lines 1-10, “the interface indicates that the current trip plan will cover three nights [reason], and prompts the user 424 for at least one approach to be used in suggesting hotels.”).
Regarding claim 11, Baird discloses all of the limitations on which this claim depends, further, Baird discloses control display of the moving plan and the stop-by place candidates (Baird – fig. 3c; col. 9, lines 45-70, “The trip planning service can cause this information to be displayed to the user”), wherein the display of the moving plan is controlled based on an estimated arrival time of each of the plurality of via-points and the destination (Baird – fig. 4e, shows arrival time at each waypoint), and the display of the moving plan is controlled to display the plurality of via-points and the destination in time series (Baird – fig. 4e, fig. 6a); and display the time consumed by the user at each of the plurality via-points (Baird – col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 12, Baird discloses all of the limitations on which this claim depends, further, Baird discloses perform moving plan search to acquire the moving plan, wherein the moving plan search is performed based on a time consumed by the user at each of the plurality of stop-by place candidates (Baird – col. 14, lines 1-45, teaches the route and direction information can be updated to include these waypoints, as well as, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint and the user can access the trip plan during the trip to monitor [output] the progress of the user according to the trip plan; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 13, Baird discloses all of the limitations on which this claim depends, further, Baird discloses acquire the moving plan that is associated with a specific facility for specific moving distance (Baird – col. 6, line 60 – col. 7, line 20, teaches users can specify facilities or let the system select random facilities; col. 15, lines 30-55, teaches predetermined length between stops, “traveler typically stops for a restroom break every hour based on historical information, then the trip plan can add in restroom breaks as appropriate”).
Regarding claim 14, Baird discloses all of the limitations on which this claim depends, further, Baird discloses acquire the moving plan based on a consideration of a congestion state of each of the plurality of stop-by place candidates (Baird – abstract, teaches the user can get recommendations for hotels, restaurants, points of interest, and other such locations; col. 9 , lines 15-45, teaches a trip planning application or service might contact a third party service, such as a traffic and/or construction information service 510, which might store current and/or future construction and/or traffic information in one or more data stores 512. The trip planning service 506 can use the construction and/or traffic information to assist in performing tasks such as selecting the best route(s)”).
Regarding claim 15, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan search request includes a second situation inside the moving body (Baird – col. 11 , lines 10-35, teaches modifying the trip when the user makes a wrong turn [second situation], makes an unplanned stop, or otherwise deviates from the prior directions), and change the moving plan based on the second situation (Baird – col. 11 , lines 10-35, teaches modifying the trip when the user makes a wrong turn [second situation], makes an unplanned stop, or otherwise deviates from the prior directions).
Regarding claim 16, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan search request includes service information associated with the user, the plurality of stop-by place candidates includes a stop-by place of the plurality of stop-by places, and the stop-by place is associated with the service information (Baird – col. 15, lines 10-30, teaches suggesting deals for places along the route based on the user’s interests).
Regarding claim 17, Baird discloses all of the limitations on which this claim depends, further, Baird discloses store the moving plan in a reusable manner, enable the user to use the stored moving plan (Baird – col. 10, lines 1-30, teaches planning the trip on one device and accessing the trip from a different device). 
Regarding claim 19, Baird discloses: 
an input unit (Baird – fig. 5, item 502; col. 8, lines 50-70, teaches user is able to utilize a client device to access a trip planning service);
a communication unit (Baird – fig. 5, item 502, 504; col. 8, lines 50-70, teaches network for communicating, requires the input unit has a communication unit) configured to:
transmit a moving plan search request to an information processing device (Baird – fig. 5, item 506; col. 10, lines 30-55, “The trip planning service can receive this information”; col. 9, lines 1-15, “the user might access a Web page or similar interface through a browser or other interface on the client device 502, whereby requests are submitted across the network 504 to the trip planning service 506”; col. 14, lines 145-70, “the user can enter waypoints and trip plan information through a trip planning plug-in, and an associated trip planning module or service can submit requests or otherwise interact with the mapping application such that the waypoints are added to the map and/or directions of the mapping application.”), wherein
the moving plan search request includes a specific condition and a situation inside a moving body (Baird – fig. 7, item 702, 704; col. 12, lines 35-50, “a trip planning application or interface is activated 702, such as by a user” [search request]; col. 15, teaches the number and type of travelers [situation inside the body] are specified for route planning and waypoint suggestion purposes; col. 5, lines 35-55, teaches the user specifies a preferred date and/or time of arrival at the destination [specific condition]; col. 7, lines 1-20, teaches the user is driving [ie, user selects a drive-thru option], which requires a vehicle [moving body] which is associated with the user),
the specific condition is input by a user based on the input unit (Baird – col. 5, lines 35-55, teaches the user specifies a preferred date and/or time of arrival at the destination [specific condition]), and 
the moving body is associated with the user (Baird – at least col. 7, lines 1-20, teaches the user is driving [ie, user selects a drive-thru option], which requires a vehicle [moving body] which is associated with the user), and 
receive a moving plan and plurality of stop-by place candidates from the information processing device, wherein (Baird – fig. 4c, item 440, shows moving plan and several hotel options that meet the user’s criteria along the route [eg, between departure A and destination B]; col. 6, lines 10-20, “suggests hotels [stop-by place candidates] based on where the user will be each day at around 7:00 p.m. according to the trip plan.”; col. 13, lines 35-55, “receiving the request, one or more waypoints having or substantially matching the at least one aspect [stop-by place candidates] can be determined 806, and information for at least one of these waypoints can be presented to the user”; col 10, lines 30-55, “The trip planning service can ... automatically update the trip plan, including the estimated times of arrival and other such information [and] notify the user [of] the progress of the trip”; col. 8, lines 50-70, “user is able to utilize a client device 502, such as a personal computer, tablet computer, smart phone, and the like, to access a trip planning service 506”); and 
the moving plan is received based on the transmission of the moving plan search request (Baird – col. 14, lines 145-70, “the user can enter waypoints and trip plan information through a trip planning plug-in, and an associated trip planning module or service can submit requests or otherwise interact with the mapping application such that the waypoints are added to the map and/or directions of the mapping application.”), 
the moving plan that includes a plurality of via-points, a destination, and a route at which the moving body travels (Baird – fig. 8, item 814; col. 13, lines 25-70, teaches incorporating waypoints into the route, where the route includes the destination), 
the plurality of via-points corresponds to a plurality of stop-by places in the route (Baird – col. 13, lines 25-70, “A user might want to add one or more stops, locations, or other waypoints along the route”),
the plurality of stop-by place candidates is associated with the situation inside the moving body (Baird – col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners [situation] at the approximate time of arrival”), and 
the plurality of stop-by place candidates corresponds to a set of stop-by places of the plurality of stop-by places (Baird – col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants [plurality of stop-by places] in town have availability [stop-by place candidates] for the appropriate number of diners at the approximate time of arrival”); and
an information presenting unit configured to present the moving plan and the plurality of stop-by place candidates (Baird – fig. 4d, item 466, shows several stopping options along the route; col. 6, lines 45-65, teaches options for stopping [stop-by place candidates] [eg, 1, 2, 3] are presented along the route [moving plan]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Leader et al (PGPub No US 2013/0345961, hereafter “Leader”).
Regarding claim 20, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the input unit includes a input unit (Baird – col. 16, lines 45-65, “at least one input device”), the information presenting unit includes one of a display unit or a voice output unit (Baird – col. 16, lines 45-65, “at least one output device (e.g., a display device, printer, or speaker)”), and the control unit is configured to cause the input unit and the information presenting unit (Baird – col. 11, lines 35-55, teaches at least one central processor for executing instructions of the invention) to: select a stop-by place candidate from the plurality of stop-by place candidates (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners at the approximate time of arrival ... The trip planning service can cause this information to be displayed to the user ... whereby a user can select a restaurant at which to make a reservation”); and change one of the selected stop-by place candidate or the moving plan (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 5, lines 1-30).
Baird does not explicitly disclose the input unit is a voice input unit.
Leader teaches a voice input unit (Leader – p [0027]; p [0035]; p [0096).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize voice commands as taught by Leader in Baird for the expected benefit of eliminating the need for the driver to look away from the road and at a display (Baird – col. 11, lines 35-55).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/          Primary Examiner, Art Unit 2862